Case 5:17-cv-00220-LHK Document 1115 Filed 01/04/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER

Please use one form per court reporter.

CJA counsel please use Form CJA24
Please read instructions on next page.

 

COURT USE ONLY
DUE DATE:

 

ita. CONTACT PERSON FOR THIS ORDER
Erika Eberline

2a. CONTACT PHONE NUMBER

(415) 512-5030

3. CONTACT EMAIL ADDRESS
erika.eberline@mto.com

 

ib. ATTORNEY NAME (if different)

Rohit Singla

 

2b. ATTORNEY PHONE NUMBER

(415) 512-4032

 

3. ATTORNEY EMAIL ADDRESS
rohit.singla@mto.com

 

4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)

Munger, Tolles & Olson LLP
560 Mission Street, 27th Floor
San Francisco, CA 94105

5. CASE NAME

Federal Trade Commission v. Qualcomm Inc.

 

6. CASE NUMBER

5:17-cv-00220

 

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— ©] FTR APPEAL CRIMINAL

CUNON-APPEAL = CIVIL

 

8. THIS TRANSCRIPT ORDER IS FOR:

0 In forma pauperis (NOTE: Court order for transcripts must be attached)
CJA: Do not use this form: use Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. HEARING(S) (OR PORTIONS OF HEARINGS) b. OUR DUVUREIEMe ehitete vase ParanA ae ¢. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE __PORTION ; POF TEXT/ASCII PAPER | CONDENSED | ECFACCESS | ORDINARY | 4-Day | EXPEDITED | 3-DAY DAILY HOURLY | REALTIME
. (initials) (e.g. CMC) fe ee pe (email) (email) (email) (web) (30-day) " (7-day) (Next day) ] (2 hrs)
01/04/2019 LHK Trial ® O oO Oo Oo O O Oo Oo © oO Oo
01/07/2019 LHK Trial @ © O Oo Oo Oo O Oo oO Oo oO
01/08/2019 LHK Trial o O O Oo Oo oO O Oo oO @ oO oO
01/11/2019 LHK Trial @ Oo O Oo O Oo O Oo Oo @ oO Oo
01/14/2019 LHK Trial ® oO O O O oO Oo O Oo © Oo Oo
01/15/2019 LHK Trial oO O O O O Oo Oo O O o O O
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE
11. SIGNATURE Ke gs
/s/Rohit Singla 01/04/2019
Clear Form Save as new PDF

 

 

 

 

 

 
Case 5:17-cv-00220-LHK Document 1115 Filed 01/04/19 Page 2 of 2

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev, 08/2018)

 

TRANSCRIPT ORDER
Please use one form per court reporter.
CJA counsel please use Form CJA24
Please read instructions on next page.

COURT USE ONLY
DUE DATE:

 

 

1a. CONTACT PERSON FOR THIS ORDER

Erika Eberline

2a. CONTACT PHONE NUMBER

(415) 512-5030

3. CONTACT EMAIL ADDRESS
erika.eberline@mto.com

 

1b. ATTORNEY NAME (if different)

Rohit Singla

 

2b. ATTORNEY PHONE NUMBER

(415) 512-4032

3. ATTORNEY EMAIL ADDRESS
rohit.singla@mto.com

 

 

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)
Munger, Tolles & Olson LLP

560 Mission Street, 27th Floor
San Francisco, CA 94105

5. CASE NAME

Federal Trade Commission v. Qualcomm Inc.

6, CASE NUMBER

 

5:17-cv-00220

 

8. THIS TRANSCRIPT ORDER IS FOR:

 

7, COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— 1 FTR

O APPEAL O CRIMINAL
CONON-APPEAL = CIVIL

 

C1 In forma pauperis (NOTE: Court order for transcripts must be attached)

CJA: Do not use this form: use Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. SELECT FORMAT(S) (NOTE: ECF access is included ‘
a. HEARING(S) (OR PORTIONS OF HEARINGS) with purchase of PDF, text, paper or condensed.) c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION ; POF TEXT/ASCII PAPER CONDENSED | ECFACCESS | ORDINARY | 14-Day | EXPEDITED 3-DAY DAILY HOURLY | REALTIME
(initials) (e.g. CMC) Se octinice eau ee (email) (email) (email) (web) (30-day) (7-day) (Nextday) | (2 hrs)

01/18/2019 LHK Trial Oo oO oO O O oO Oo oO oO ® oO O

01/22/2019 LHK Trial @ oO oO O oO oO oO oO O ® oO oO

01/25/2019 LHK Trial @ oO oO oO oO O O oO oO Qe oO O

01/28/2019 LHK Trial e Oo Oo Oo oO oO Oo O O oO oO oO
O O Oo Oo Oo Oo Oo oO Oo Oo Oo O
O O Oo Oo i) Oo Oo Oo oO Oo oO Oo

10, ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12, DATE

11. SIGNATURE z ‘

/s/Rohit Singla 01/04/2019
Clear Form Save as new PDF

 

 

 

 

 

 
